OPINION
STONEBURNER, Judge.
In these consolidated appeals, appellants, parents of a child alleged by respondent county to be a child in need of protection or services (CHIPS), challenge the juvenile court’s denial of their timely motions to void or permit them to withdraw admissions to the CHIPS petition. Parents argue that (1) their admissions are void because they were not made under oath; (2) they are entitled to withdraw the admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a), to correct a manifest injustice because they did not understand what they were admitting; and (3) the record does not support their admissions.
FACTS
In November 2010, C.K., the son of appellants M.K. (mother) and T.K. (father), ran away from home. He was found, and a police officer took him home. Because the officer thought that C.K. might be at risk in his home, C.K. was placed on a 72-hour emergency hold. Respondent Rice County, through a social worker, petitioned the juvenile court for a determination that C.K. is a CHIPS based on the statutory grounds provided in Minn.Stat. § 260C.007, subds. 6(3) (child is without necessary food, clothing, shelter, education, or other required care), 6(5) (child is medically neglected), 6(8) (child is without proper parental care because of emotional, mental, or physical disability, or state of immaturity of parents), and 6(9) (child is one whose behavior, condition, or environment is such as to be injurious or dangerous to the child or others) (2010).
A pretrial hearing on the CHIPS petition took place on February 10, 2011. At that time, C.K. was at the Mayo Clinic for a psychiatric evaluation. Parents were present at the hearing, represented by separate counsel. C.K.’s attorney was present and stated that C.K. wanted to participate by telephone, but the record does not reflect that C.K. was contacted during this hearing. The county informed the juvenile court that it had offered to amend the petition to allege, as the statutory basis for a CHIPS adjudication, only *859Minn.Stat. § 260C.007, subd. 6(4) (2010) (child is without the special care made necessary by a physical, mental, or emotional condition because the child’s parents are unable or unwilling to provide that care). The county stated, without explanation, that if parents did not admit the amended petition, the county would dismiss the petition.
Parents told the juvenile court that they want services for C.K. and agreed with recommendations that they received for C.K’s out-of-home placement in a specific program, but they strongly objected to allegations in the CHIPS petition that C.K’s condition and needs are due to any deficiencies in their parenting. Mother asserted that parents would not admit that C.K’s needs relate to their parenting, stating, “I am a damn good mother.” Parents stated that they want to maintain control over C.K’s treatment.
The county stated that it could not make the treatment placement that parents wanted due to “procedures that it needs to follow regarding [the] least restrictive [setting] and making attempts to try to keep [C.K.] in the community until everything else has failed and we need to place him somewhere else.”
The juvenile court told parents that unless they admitted the petition, there would be no discussion about C.K.’s placement, but if they admitted the petition, C.K’s disposition would be decided by the juvenile court, not parents or the county. The juvenile court stated:
If you want to admit that your son has special care needs and you’re unable to provide those, that is not saying that you’re not a good parent. That’s saying [C.K.] has special care needs and you’re not [the program] or you’re not the Mayo Clinic and you’re not a psychiatrist or whoever is the appropriate person to give these services, and you can’t give them yourself.
That’s not to say that you’re not a good parent, or even a damn good parent, as you put it. That’s not the issue here.
But if you aren’t going to admit then we aren’t going to get to a disposition.
... [W]ithout an admission [the county is] going to dismiss the petition.
... [A]ll that you’re admitting, is that [C.K.] has special care needs and that you can’t provide them. There ... is no more....
I mean there isn’t any “and” to that, it’s just that [C.K.] has special needs and you can’t provide for them.
... [a]nd that’s all we’re talking about is [C.K.] has special needs and you can’t provide for those needs.
The county concurred with the juvenile court’s explanation of the nature of the statutory ground it proposed to support a CHIPS adjudication. Mother said, “I’d admit to that then.”
Father had additional questions about what would happen if he admitted to the petition, questioning why the county was not willing to follow the recommendations for C.K.’s placement. The juvenile court said, “Well, we’re not going to get to the disposition hearing unless you admit.” Whereupon father said, “I’d admit.” Neither parent had been placed under oath, and there was no discussion or explanation about why the admissions necessitated protection or services of the court. Based on parents’ admissions, the juvenile court found that C.K. met the definition of a CHIPS under Minn.Stat. § 260C.007, *860subd. 6(4), and the county dismissed the original allegations in the petition.
On February 15, 2011, the juvenile court issued a written order adjudicating C.K. a CHIPS, finding, in relevant part, that the parents admitted the amended petition and that “[t]he parents strongly feel that [C.K.] needs mental health intervention and treatment and they do not have the resources to provide that treatment.” The juvenile court did not state any other factual basis for parents’ admissions.1 The juvenile court found that:
[Tjhis case has been very contentious, and this appears to stem from a belief on the part of the parents that they are entitled to absolute direction over [C.K.] ’s care even when they have asked for the County’s assistance in providing that care. Rice County Social Services is obligated to abide by numerous policies and regulations in the performance of its duties, and so long as the agency continues to provide services, there will be times when the parents must defer to the agency’s decisions. It is in [C.K.] ’s best interests for the parents to work amicably with Rice County Social Services to facilitate the provision of those services in mutual pursuit of the best outcome for [C.K.].
On February 22, 2011, father’s attorney filed a letter with the juvenile court, stating that father wanted to withdraw his admission based on his belief that “he was misled as to the availability of programming without an admission.” The following day, mother moved the juvenile court for an order (1) voiding both parents’ admissions because they were not under oath as required by Minn. R. Juv. Prot. P. 35.03, subd. 1; (2) permitting parents to withdraw the admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a), to correct a manifest injustice; (3) dismissing the petition; and (4) granting other relief found just and equitable. The motion was supported by mother’s affidavit stating that neither she nor father was sworn prior to their admissions, that she felt pressured to admit, and that she believed that voiding the admissions “would correct a manifest injustice of the county bringing this case under 260C instead of 260D since the case is about our child’s needs rather than our parental inability.” On February 24, father filed a motion to withdraw his admission. Father’s motion does not state a basis for withdrawing the plea and has no supporting attachments.
The motions, opposed by the county, were heard on February 25, 2011. C.K. was present with counsel, but took no position on the motions. In addition to arguing that the admissions were void for lack of oaths, parents, noting the complexity of child-protection laws, argued that they misunderstood the ramifications of the admissions and did not believe that a CHIPS action is appropriate in this case. The county argued that parents were not denying that C.K. needs services that they cannot provide. The county stated, “260D cases are for placements when the child is placed solely out of home for his or her emotional disturbance or developmental disability. That is not the case here.” The county then recited the allegations against parents contained in the original petition, all of which had been dismissed by the county.2 Despite the parents’ ad*861mission that placement was based solely on C.K.’s needs, the county now asserts that C.K’s placement was necessary to keep him safe from his parents and that there is, in this case, a family component “that has to be done and that is not something that is done in a 260D petition.”
The juvenile court denied parents’ motions to withdraw their admissions, stating that it did not see a manifest injustice to parents; it found no reason to doubt the veracity or sincerity of the admissions despite the lack of an oath; and withdrawal of the admissions would not be in the child’s best interests.
The county then suggested that disposition could take place immediately based on the county’s recommendations for placement. But parents did not agree with the county’s recommendations, which included programming for parents.
A disposition hearing took place on March 18, 2011. The resulting disposition order (1) maintains the county’s custody of C.K. for placement in foster care and transfer to residential treatment when available; (2) requires mother to complete a parenting assessment and follow recommendations; (3) requires both parents to participate in parenting education and family-skills programming when C.K. returns home, and to cooperate with ongoing relative searches and programming and planning for C.K.; (4) requests that parents and the county jointly decide on the appropriate educational setting for C.K.; and (5) requires C.K. to have a psychological evaluation on admission to residential treatment, to follow treatment recommendations, to participate in individual therapy and medication management with a psychiatrist, and to abide by the rules of any foster home, school, or program in which he is enrolled.
On March 22, 2011, mother appealed the juvenile court’s denial of her motion to withdraw her admission.3 On the same day, father filed a similar appeal.4 This court consolidated the appeals for review.
ISSUES5
I. Did conditioning delivery of needed services to a child on parents’ admissions to a CHIPS petition constitute a manifest injustice?
II. Did the mischaracterization of the nature of the statutory grounds for a finding that C.K. is a CHIPS and the absence of evidence establishing the need for protection or services entitle parents to withdraw admissions to CHIPS petition to correct a manifest injustice?
III. Does the absence of an oath void an admission to a CHIPS petition?
ANALYSIS
I. Coercing parents to admit to a CHIPS petition constitutes a manifest injustice, entitling parents to withdraw their admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a).
Parents argue that withdrawal of their admissions is necessary to correct a manifest injustice. Minn. R. Juv. Prot. P. 35.03, subd. 5(a), provides that an admis*862sion to a CHIPS petition “may be withdrawn at any time upon a showing that withdrawal is necessary to correct a manifest injustice.” This court reviews a juvenile court’s denial of a motion to withdraw an admission under Minn. R. Juv. Prot. P.35.03, subd. 5(a), for an abuse of discretion. In re Welfare of Children of M.L. A., 730 N.W.2d 54, 60 (Minn.App.2007).
“Manifest injustice” is defined as “[a] direct, obvious and observable error in a trial court, such as a defendant’s guilty plea that is involuntary or is based on a plea agreement that the prosecution has rescinded.” Black’s Law Dictionary 1048 (9th ed.2009). In M.L.A., this court concluded that coercing a parent to admit to a termination-of-parental-rights (TPR) petition by threatening that failure to admit the petition would result in a placement of the children that is contrary to their best interests constitutes manifest injustice under Minn. R. Juv. Prot. P. 35.03, subd. 5(a). 730 N.W.2d at 61.6
In this case, the county, on the record, conditioned provision of services to C.K. on parents’ admissions to a statutory basis for a finding that C.K. is a CHIPS. The county did not explain why it was not prepared, absent parents’ admissions, to prove the CHIPS petition by clear and convincing evidence so that C.K. could receive the services that the county asserted he needed. On the record, parents objected to admitting any allegation that implicates their parenting and questioned why the county could not assist them in providing services to C.K. without a CHIPS adjudication. Parents were repeatedly told that unless they admitted a statutory basis for a CHIPS adjudication, the county would not assist in providing services for C.K.
We conclude that the county’s position in this case coerced parents’ admissions in a manner similar to the coercion alleged by mother in M.L.A. Here, as in M.L.A., we conclude that a threat to act in a manner that is not in a child’s best interests constitutes a manifest injustice. If the county did not believe that clear and convincing evidence would show that a CHIPS adjudication was in C.K’s best interests, the county should have dismissed the petition rather than coercing an admission to a statutory basis for the petition. On this record, parents have demonstrated that withdrawal of their admissions is necessary to correct a manifest injustice and they are entitled to withdraw their admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a). The juvenile court abused its discretion by denying parents’ motions to withdraw their admissions.
II. The juvenile court and the county misinformed parents of the nature of Minn.Stat. § 260C.007, subd. 6(4), and failed to establish that C.K. is in need of protection or services, making the finding that C.K. is a CHIPS based on parents’ admissions manifestly unjust and entitling parents to withdraw their admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a).
The juvenile court is required to determine that a person admitting a CHIPS petition “acknowledges an understanding of the nature of the statutory grounds set forth in the petition ... and acknowledges an understanding that the facts being admitted establish the statuto*863ry grounds set forth in the petition.” Minn. R. Juv. Prot. P. 35.03, subd. 3(a)(l)(i). We conclude that the juvenile court and the county mischaraeterized the nature of the statutory grounds that parents were required to admit in order to obtain services for their child and that this miseharaeterization made acceptance of their admissions manifestly unjust.
The juvenile court explicitly told parents that they would be admitting only that C.K. has special needs that parents could not personally provide, stating:
If you want to admit that your son has special care needs and you’re unable to provide those, that is not saying that you’re not a good parent. That’s saying he has special care needs and you’re not [the treatment program] or you’re not the Mayo clinic and you’re not a psychiatrist or whoever is the appropriate person to give these services, and you can’t give them yourself.
That is all that you’re admitting, is that he has special care needs and that you can’t provide them.... There is no more....
(Emphasis added.) The county agreed with this characterization of the nature of the statutory ground asserted in the petition. But this statement would likely apply to any parent of a special-needs child, and it is, therefore, not surprising that both mother and father admitted that they cannot personally give C.K. the special care he needs. Minn.Stat. § 260C.007, subd. 6(4), describes parents who cannot or will not provide needed care, and we decline to read the provision to describe parents who cannot personally provide needed care. This court will not add statutory requirements that the legislature has purposefully omitted or has inadvertently overlooked. Green Giant Co. v. Comm’r of Revenue, 534 N.W.2d 710, 712 (Minn.1995).
Additionally, a finding that a child is a CHIPS cannot be based solely on an admission that one of the statute’s enumerated child-protection grounds exists; the statute also requires proof or admission “that the subject child needs protection or services as a result.” In re Welfare of Child of S.S.W., 767 N.W.2d 723, 728 (Minn.App.2009) (rejecting a county’s assertion that proof of the existence of any of the enumerated child-protection grounds is sufficient to establish that a child is a CHIPS, without regard to the particular circumstances of the case or the individual needs of the child).
The record does not disclose why, in this case, parents’ inability to personally provide the services C.K. needs requires an adjudication that C.K. is a CHIPS. The juvenile court’s written findings state that parents are without the “resources” to provide services for C.K. But there is no evidence in the record to establish that a lack of “resources” requires a CHIPS adjudication.
As mother argued to the juvenile court, parents’ admissions more accurately apply to the circumstances of a voluntary out-of-home placement under Minn.Stat. §§ 260D.01-.10 (2010). To explain this conclusion, we must examine the 2008 amendment to Minn.Stat. § 260C.007, subd. 6(4). Prior to the 2008 amendment, a child could be adjudicated a CHIPS under Minn.Stat. § 260C.007, subd. 6(4), if the child was in need of protection or services because the child “is without the special care made necessary by a physical, mental, or emotional condition because the child’s parent ... is unable or unwilling to provide that care, including a child in voluntary placement due solely to the child’s developmental disability or emotional disturbance.” Minn.Stat. § 260C.007, subd. 6(4) (2008) (emphasis *864added). In 2008, the above-italicized language was removed. 2008 Minn. Laws ch. 361, art. 6 § 26 at 1781. At the same time, the legislature enacted the child-in-voluntary-foster-care-for-treatment provisions of the Juvenile Court Act: Minn.Stat. § 260D.01-.10 (2008). 2008 Minn. Laws ch. 361, art. 6, §§ 44-53. Under these provisions, a “child in voluntary foster care for treatment” is defined as “a child who is emotionally disturbed or developmentally disabled or has a related condition and is in foster care under a voluntary foster care agreement between the child’s parent and the agency due to concurrence between the agency and the parent when it is determined that foster care is medically necessary” as provided in the statute. Minn. Stat. § 260D.02, subd. 5 (2010). “A child is not in voluntary foster care for treatment under [Minn.Stat. § 260D.01-.10] when ... the child is in foster care for any reason other than the child’s emotional or developmental disability or related condition.” Id. One purpose of the provision for voluntary placement under the provisions of the Juvenile Court Act is
to ensure the child’s parent retains legal custody of the child and associated decision-making authority unless the child’s parent willfully fails or is unable to make decisions that meet the child’s safety, health, and best interests. The court may not find that the parent willfully fails or is unable to make decisions that meet the child’s needs solely because the parent disagrees with the agency’s choice of foster care facility, unless the agency files a petition under chapter 260C, and establishes by clear and convincing evidence that the child is in need of protection or services.
Minn.Stat. § 260D.01(e)(3).
In this case, the juvenile court’s explanation of the nature of Minn.Stat. § 260C.007, subd. 6(4), did not accurately inform parents that, by admitting the allegation, they would, in fact, be admitting that C.K. was in foster care for reasons not solely related to C.K.’s special needs. The county’s agreement with the juvenile court’s description of what it was asking parents to admit was disingenuous, as demonstrated by the county’s later assertion that C.K. was not placed out of home solely for his needs and that “[tjhere is a family component that has to be done and that is not something that is done” under Minn.Stat. §§ 260D.01-.10, where the focus is solely on the needs of the child.
Whether this case is within the scope of Minn.Stat. §§ 260D.01-.10 is not the issue before us, and we make no determination of that issue. We conclude only that what parents were told that they were admitting is consistent with the circumstances for which Minn.Stat. §§ 260D.01-.10 was enacted and is inconsistent with an admission under Minn.Stat. § 260C.007, subd. 6(4). Parents were adamant that they would not admit to any deficiencies in their parenting, and they were assured that their admissions were unrelated to their parenting. Because parents were misled about the nature of their admissions and because there is no proof or admission in the record that what parents actually admitted requires protection or services, we conclude that acceptance of the admissions as a basis for finding that C.K. is a CHIPS created a manifest injustice, entitling parents to withdraw the admissions under Minn. R. Juv. Prot. P. 35.03, subd. 5(a). The juvenile court abused its discretion by denying the motions to withdraw the admissions to correct this manifest injustice.
III. The juvenile court erred by accepting admissions to the CHIPS petition that were not made under oath, but it is not necessary in this case to determine whether this error voided the admissions.
CHIPS proceedings are governed by the Minnesota Rules of Juvenile *865Protection Procedure. Minn. R. Juv. Prot. P. 1.01. Under the rules, “any admission [of the statutory grounds asserted in a CHIPS petition] must be made under oath.” Minn. R. Juv. Prot. P. 35.03, subd. 1. “The oath emphasizes the seriousness of an admission and allows the admission to be used in other court proceedings when confidentiality will not be violated, and the court in other proceedings finds the admission admissible.” 13 Robert Scott & John 0. Sonsteng, Minnesota Practice at 404 (3rd ed. Supp.2010-11). There is no dispute that parents in this case did not make their admissions under oath, therefore, the juvenile court erred as a matter of law by accepting parents’ unsworn admissions to the CHIPS petition. On appeal, parents argue that the juvenile court’s failure to place them under oath renders the admissions void.7
“The authority to regulate the procedures governing judicial proceedings is an inherent judicial power.” In re Child of B.J.-M., 744 N.W.2d 669, 673 (Minn.2008). The supreme court has exercised its “supervisory power prophylactically or in the interests of justice to enforce the procedural rules ... even where no prejudice was suffered by the complaining party.” Id. (quotation omitted). But this court, as an intermediate-appellate court, does not exercise supervisory powers reserved to the supreme court. State v. Gilmartin, 535 N.W.2d 650, 653 (Minn. App.1995), review denied (Minn. Sept. 20, 1995). Because we conclude that the record amply supports parents’ arguments that withdrawal of their admissions was necessary to correct a manifest injustice, we reserve for another day the issue of whether the juvenile court’s failure to take their admissions under oath, as required by Minn. R. Juv. Prot. P. 35.03, subd. 1, voids the admissions or constitutes a per se manifest injustice.
IV. The juvenile court’s finding that it is not in C.K.’s best interests to allow withdrawal of parents’ admissions is not supported by the record.
The juvenile court found that it is not in the best interests of the child to allow withdrawal of parents’ admissions. But the conclusory finding is not based on any evidence in the record. The record demonstrates only parents’ commitment to obtaining treatment for C.K. without having to admit deficiencies in their parenting. At the hearing on parents’ motions, there was no discussion about C.K’s continued treatment or how withdrawal of the admissions would affect C.K. C.K. was present with counsel and took no position on the motions. We conclude that the unsupported finding regarding best interests does not support denial of parents’ motions. On remand, the juvenile court shall allow parents to withdraw their admissions to the CHIPS petition.
DECISION
The district court abused its discretion by denying parents’ motions to withdraw their admissions to the CHIPS petition.
Reversed and remanded.

. The only finding related to C.K. in the juvenile court’s order adjudicating him a CHIPS is that C.K. "is in foster care following an Emergency Protective Care hearing on January 11, 2011, at which time the court found a prima facie basis for the Petition, and that, based on the Petition, the child would be immediately endangered if released to the custody of his parents.”


. The dissent similarly relies extensively on allegations that were dismissed by the county *861and, therefore, were never proved or admitted.


. File No. All-553.


. File No. Al 1-554.


.We have stated the issues differently than as stated in the parties' briefs because we conclude that the issues, as reframed, were implicit in parents' motions and are implicit in parents' appeals, and because we have the discretion to address issues as justice requires under Minn. R. Civ.App. P. 103.04.


. In M.L.A., the alleged coercion did not take place on the record, and we held that mother was entitled to an evidentiary hearing to determine whether the representations that molher's affidavit alleged were made and, if so, by whom they were made and what role the representations played in mother's admission to the TPR petition. 730 N.W.2d at 61.


. The county argues that this court should decline to address father's arguments on this point because, in the juvenile court, father argued only that lack of an oath deprived the juvenile court of jurisdiction. See Thiele v. Stick, 425 N.W.2d 580, 582 (Minn.1988) (stating that this court will generally not consider issues not presented to and considered by the district court). But mother raised the issue as to both parents and the juvenile court considered the argument with regard to both parents. On this record, we conclude that the issue as to both parents was preserved for appeal.